 

Case 7:20-cv-06714-CS Document 31 _ Filed 05/10/21 Page 1 of 6

         

 

 

 

  

ee —

J ohn Vidurek, Kimberly Vidurek, and J ames Vidurek:

‘\ JURISDICTION: Court of Record
Plaintiffs i

| Docket No. 7:20-cv-06714
- against - oo

1 |
Steve Douglas, Mike Frost, Kamm Randy, CBE Group Inc., |
N Cassadine, J Melendez, Susan Lamastro, Jeanette Willet, . }

Frank J Chan, Charles P. Rettig, and Bobbi S Martin; | PL AINTIFFS RESPONSE
| TO HEARING REQUEST
Defendants j

ee

 

   

I, John Vidurek, hereinafter plaintiff, in pro per and next friend for plaintiffs’ Kimberly Vidurek and
James Vidurek above, being of lawful age, qualified and competent to testify to, and having firsthand
knowledge of the following facts:

On and for the record, plaintiffs proceed via special appearance! under protest because defendants have
defaulted and plaintiffs find themselves in jurisdictions unknown whereas, the court refuses to identify
the jurisdiction that the plaintiffs have been carried away to.

Furthermore plaintiffs opened a court of record whereas this case is to be a jury trial, but since all
defendants defaulted and none of the defendants can show good cause a summary judgement against
the defendants is appropriate. The Law requires that the clerk “MUST” enter a default but the judge
continues to ignore the Law by blocking a lawful default on all defendants. |

As per Rule 55 (a) Entering a Default: When a party against whom a judgment for
affirmative relief is sought has failed to plead or otherwise defend, and that failure is
shown by affidavit or otherwise, the clerk must enter the party's default.

On July 21, 2020, plaintiff filed an Action at Law and on September 18, 2020 served upon defendants;
Steve Douglas, Mike Frost, Kamm Randy, and CBE Group Inc, The record shows that defendants
Steve Douglas, Mike Frost, Kamm Randy, and CBE Group Inc. made no return, requested no more

 

2

A special appearance is for the purpose of testing the Jurisdiction of the court; - State v. Huller, 23 N.M. 306, 168 P. 528,
534,17 ALR. 170.

DOCKET NO. 7:20-cv-06714 PAGE 2 OF 3

 
Case 7:20-cv-06714-CS Document 31 Filed 05/10/21 Page 2 of 6

time to answer, and did not provided any objection to the proceedings. Therefore a default judgment as
per rule 55(a) and (b) is in order for the relief demanded in the Action at law against said defendants.

As per Rule 55(a) and (b) defendants; Steve Douglas, Mike Frost, Kamm Randy, and CBE Group Inc.,
(like N Cassadine, J Melendez, Susan Lamastro, Jeanette Willet, Frank J Chan, Charles P. Rettig, and
Bobbi S Martin) cannot recover from said defaults because the defendants have not and cannot show
good reason for their lack of response. Nor can any of the defendants show any likelihood of a
reasonable defense against the merits of the case that can survive a jury trial. Both of which these two
points are required in order to survive a default.

Furthermore, Rule 12 as a defense against the plaintiffs is not available to the defendants because they
all defaulted and plaintiffs’ filings in this court along with a multitude of supporting documents were
clearly defined and detailed. Plaintiffs’ merits of the case, in a nut shell, are recapped as follows:

1) Plaintiffs stated, with supporting documents that, defendants vindictively created fraudulent
extortionate bills, using the USPS to perpetrate said fraud which is a federal crime.

2) Plaintiffs stated, with supporting documents that, defendants vindictively and without merit
assaulted defendant John’s wife and son with fraudulent bills without a “required by Law Proof
of Claim IRS form 4490,” without which there is no claim!

3) Plaintiff John Vidurek is retired and had no liabilities for the year in question.

4) Plaintiff Kimberly Vidurek is disabled and never was employed and therefore has no liabilities
for any year in question.

5) Plaintiffs stated, with supporting documents that, plaintiff James Vidurek started his first
“entrance level employment” as a cashier in the year in question. His employer deducted taxes
and James filed a retum which was fraudulently withheld because of a fraudulent claim by the
defendants with “No Proof of Claim IRS form 4490.”

6) Plaintiffs stated, with supporting documents that, plaintiffs made “numerous” requests for the
“Proof of Claim IRS form 4490” which is “required by law” for any agency to bill. Defendants
ignored every request and continued with outrageous fraudulent demands.

 

    
    
  

 
  

Mba LE 2s
oe NU)» ee

anid James Vidurek

  

Attachments: Affidavit of Default, copy.
IRS Form 4490, required by law to file a claim

Docket No. 7:20-cv-06714 PAGE 3 OF 3
a Document 31 Filed 05/10/21 Page 3 of 6

 
  

  

re PAI NY st, |

Certitiad Malt Fee
“ $260

Cart “pe
Extra Services & Fags (check lox, aud aio i fe iv 4

EARaturr Racolpt hardcopy) )
[1 Ratu Receipt (slactronie) $00, — bts
[Certified Mull Restiotad Deivey $e Fry — |

Elnanseraunreatied ye ate —| VS RN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

Tao ast
— $0.55 See treet, White Plains, NY 10601 +
a 94/097 2021
1 United Sates District Court a = =

 

' For the Southern District of NY

ma 2

 

3} 300 Quarropas Street
White Plains, NY. 10601

 

 

ames Vidurek; JURISDICTION: Court of Record
Plaintiffs

    

STIRS ine

 

he

Docket No. 7:20-cv-06714
- against -

Steve Douglas CEO, Mike Frost CLO, Randall Kamm
"Randy" VP, Cbe Group Inc, N Cassadine, J Melendez,
Susan Lamastro, Jeanette Willet, Frank J Chan, Charles P.
Rettig, and Bobbi S$ Martin;

AFFIDAVIT OF DEFAULT

 

Defendants sf

On July 21, 2020, plaintiff filed an Action at Law and on September 18, 2020 served upon
defendants; Steve Douglas, Mike Frost, Kamm Randy, and CBE Group Inc. The record shows
that defendants Steve Douglas, Mike Frost, Kamm Randy, and CBE Group Inc. made no return,
requested no more time to answer, and did not provided any objection to the proceedings.
Therefore a default judgment as per rule 55(a) and (b) was filed with the court on March 3, 2021
said defendants filed a paper more than six months after they were served.

WHEREAS: defendants’ response did not satisfy rule 55(a) and (b) and therefore as per said
law, defendants cannot be heard, they defaulted,

Peal New York, Dutchess County, March 30, 2021

 

 

oni behalf of Kimberly and James

Page 1 of 1
Case 7:20-cv-06714-CS Document 31 Filed 05/10/21 Page 4 of 6

 

 

 

 

 

 

a « Form 4490
Proof of Claim for (Rev. 2-2005)
_ : Docket Number
internal Revenue Taxes
Department of the Treasury/Internal Revenue Service
Kind of Proceeding
In the Court
for the
in the Matter of: Taxpayer's Identifying Number:

 

Soclal Security Number -

 

Employer-identificatton Number

 

 

The undersigned officer of the Internal Revenue Service, a duly authorized agent of the United States in this behalf, being

duly sworn, deposes and says that:

1. is Justly and truly indebted to the United States in the amount of
with interest and penalty as shown below.
2. This debt is for taxes due under the Internal Revenues laws of the United States as follows:

 

Tax Acerued Interest Total Date Tax Lien Arose

 

3. No part of this debt has been paid, and itis now due and payable to the United States Treasury at the Office of Internal Revenue
Service;

4. Except for tre siatuiory tax !lens that arose on the above dates, the United States does not hold, ta the deponent's knowledge or
belief, any security for this debt; /

5. No note or other negotiable instrument has been received for this debt or any part of it, nor has any Judgment been rendered with
respect to this debt; and

6. This debt has priority and must be paid th full in advance of distribution to creditors to the extent provided by law:
See 31 U.S.C. Section 3713(a). Any executor, administrator, or other person who fails to pay the claims of the United States in
accordance with its priority may become personally liable for this debt under 31 U.S.C. Section 3713(b).

{Natarize or witness if court requires)

 

 

 

 

 

 

Subscribed and Sworn to Before Me On . | Signature
Title ID Number Telephone Number
Month Day Year . aa
Address : nae

 

 

Part i - For Court (or Fiduciary, if required by local procedures) , Form 4490 (Rev. 2-2005) Cat. No. 41704T

 
Case 7:20-cv-06714-CS Document 31 Filed 05/10/21 Page 5 of 6

    

JOUN VIDUREK, KIMBERLY VIDUREK, AND JAMES VIDUREK
1 South Drive, Hyde Park, New York, 12539
Phone (845) 229-0350, Fax (888) 891-8977;

MAY 10 2071
Us..c~
W.P.

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

CASE NO. 7:20-CV-06714 cs
ACTION AT LAW — COURT OF RECORD

JOHN VIDUREK, ET AL, PLAINTIFFS, IN PRO PER

Steve Douglas CEO, CBE Group
PO Box 126 Waterloo, IA 50704

Mike Frost CLO, CBE Group
PO Box 126 Waterloo, [A 50704

Kamm "Randy" VP, CCO, CBE Group
PO Box 126 Waterloo, IA 50704

CBE Group Inc.
PO Box 126 Waterloo, [A 50704

N Cassadine, DOT Small Business

J Melendez, Taxpayer Advocate Service
Susan Lamastro, DOT, IRS

Jeanette Willet, DOT Small Business
Frank J Chan, IRS ACS Correspondence
Charles P. Rettig, IRS .
Bobbi S$ Martin, DOT, IRS

DOCKET No. 7:20-cyv-06714

 

Lippes Mathias Wexler Friedman LLP
Brendan H. Little

50 Fountain Plaza, Suite 1700
Buffalo, NY. 14202

Phone (716) 853-5100

Fax (716) 853-5199

Represented by Brandon H Cowart,
Assistant US Attorney

86 Chambers Street, 3 Floor

New York, New York 10007
Phone: (212) 637-2693

Fax: (212) 637-2686

Email: Brandon.cowart@usdoj.gov

Defendants

PAGE 1 0&3
 

 

ge 6 of 6

Case 7:20-cv-06714-CS Document 31. Filed 05/10/21 Pa

ait ial

1 South Dn os. 8s s50 wee + ote > DET ABE “
Hyde Park, NY 12538 .
“BM

701s ea ooo 3b85 5484

US District Court for the —
Southern District of New York —
300 Quarropas Street

White Plains, NY 10601

John E. Vidurek

 

 

 

| mre
ae, MoOh

10601 $4. 15

~R2306Y 15191 4-06

1000

ECEIVE

MAY 10 2021 |

“U.S.D.C.
W.R

    
    

 

Pala * : OBO ai aaa teas afofgegd yeh gtY PAL AAA Hee aypbog lds gy fyi

 
